U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-52940 AMERICAN NANO SILICON TECHNOLOGIES, INC. (Name of Registrant in its Charter) California 33-0726410 (State of Other Jurisdiction ofincorporation or organization) (I.R.S.) Employer I.D. No.) Nanchong Shili Industrial Street, Economic and Technology Development Zone, XiaolongChunfei Industrial Park, Sichuan, P.R. China 637005 (Address of Principal Executive Offices) Issuer's Telephone Number:86-817-3634888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: Common Voting Stock: 46,917,445 shares as of February 14, 2015 TABLE OF CONTENTS Page No Part IFinancial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets – December 31, 2014 and September 30, 2014 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Unaudited) -for the Three months Ended December 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) – for the Three months EndedDecember 31, 2014 and 2013 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 Part II Other Information Item 1. Legal Proceedings 16 Items 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 1 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net of reserve Advance payments Prepaid expense and other receivables Prepaid value-added tax Total Current Assets Property, plant and equipment, net Other assets: Land use rights, net Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Short term loans Taxes payable Due to related parties-current portion Long term loans-current portion Accrued expenses and other payables Total Current Liabilities Long-term liabilities Long term loans Total Long Term Liabilities Total Liabilities Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized; 46,917,445 shares issued and outstanding as of December 31, 2014 and September 30, 2014 Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) TotalStockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial Statements 2 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended December 31, Revenues $ $ Cost of Goods Sold Gross Loss ) ) Operating Expenses Research and development expense - Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Other Income( Expense) Interest expense - related party ) ) Interest expense, net ) ) Other income Total other income(expense) ) ) LossBeforeIncome Taxes ) ) Provision(Credit) for Income Taxes - 98 Net Loss ) ) Other Comprehensive Income (Loss) Foreign currency translation adjustment Comprehensive Loss $ ) $ ) Loss per common share Basic and diluted $ ) $ ) Weighted average number of common shares Basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial Statements 3 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 31, Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Inventory markdown - Depreciation and amortization Imputed interest expense for non interest bearing related party loans Changes in operating assets and liabilities: Accounts receivable ) Inventory Advances to suppliers Prepaid expense and other receivables ) Prepaid value-added tax ) Accounts payable ) Taxes payable ) Accrued expenses and other payables ) ) Cash used in operating activities ) ) Cash Flows From Investing Activities: Additions to property and equipment ) ) Cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds (repayment) of related parties loans, net ) Proceeds from short term loans, net Repayment of long term loans, net ) ) Cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Increase(decrease) in cash and cash equivalents ) Cash and Cash Equivalents - Beginning of the period Cash and Cash Equivalents - End of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: During the period, cash was paid for the following: Interest expense $ $ Income tax $
